On Rehearing.
[104 Pac. 195.]
Mr. Justice McBride delivered the opinion of the court..
*543For the reasons stated by Mr. Justice Eakin in his opinion, I am of the opinion that the judgment of the court below should be affirmed. As to the question whether producing an abortion upon a woman not quick with child is a violation of Section 1748, B. & C. Comp., I express no opinion, as I do not consider that it arises in this case, and do not wish to be understood as either, dissenting from or concurring with the views of Mr. Justice Eakin on that subject. In all other respects I agree with his views. As a majority of the court now concur in the result reached in Mr. Justice Eakin’s opinion, the judgment will be affirmed. Affirmed.
Justices King and Slater adhere to their former dissenting opinion.